Citation Nr: 0419354	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-09 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for status post fracture of the coccyx with 
degenerative disc disease and herniated nucleus pulposus of 
the lumbosacral spine at L5-S1.

2.  Entitlement to service connection for a bilateral hip 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active service from January 1995 to October 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bilateral hip pain and granted service connection for status 
post fracture of the coccyx with degenerative disc disease 
and herniated nucleus pulposus of the lumbosacral spine at 
L5-S1, assigning a 10 percent evaluation.  The veteran 
disagreed with the level of disability assigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's representative argues that the recent 
examination of the veteran is inadequate both to rate the 
veteran's service connected low back disability, and to 
determine whether there is any hip condition related to 
service.  The Board agrees.

Regarding the veteran's hips, the RO denied service 
connection for bilateral hip pain because there was no 
diagnosed condition for which service connection could be 
established.  In denying the veteran's claim, the RO pointed 
out that the hip pain has been associated with the injuries 
to the low back and has been identified as pain radiating to 
the lower extremities or radiculopathy.  On VA examination in 
November 2000, the examiner noted a history of bilateral hip 
pain since 1995 following a blunt trauma with an airborne 
jump and exacerbation since 1997.  X-ray examination of both 
hips was within normal limits.  The diagnosis was bilateral 
hip pain, normal examination.  On examination in September 
2003, the examiner noted a history of lower back pain with 
radiation into both hips since 1998; however, the claims file 
was not available for review by the examiner.  There is a 
contradiction in the report which at one point notes no pain 
on movement of the right hip, and later indicated pain with 
the same movement.  Additionally, the veteran's 
representative has asserted the veteran's complaints of hip 
pain predate the veteran's back injury, and as such could not 
be just a symptom of his back disability.  Another 
examination should be conducted, and an opinion requested on 
the etiology of the veteran's hip pain.

Also of note is a letter to the veteran in March 2004 
notifying the veteran that his claim for fibromyalgia had 
been denied; however, there is no copy of the rating decision 
in the claims file.  Because the veteran has asserted that 
his complaints of hip pain may be fibromyalgia, this may have 
some bearing on the Board's review of the veteran's claim for 
service connection for a bilateral hip condition.  A copy of 
the rating decision should be added to the claims file.

Regarding the veteran's back, an examination was provided the 
veteran in Germany where he is living, by a German physician.  
The claims file was not made available to the examiner, nor 
were the specific criteria in the rating schedule addressed.  
In this regard, the Board notes that the veteran's service 
connected low back strain is rated 10 percent disabling under 
Diagnostic Code 5293.  Effective September 23, 2002 and 
September 26, 2003, the rating schedule for evaluating 
disorders of the spine were revised.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) and 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).  Under the revised criteria, intervertebral 
disc syndrome is evaluated under Diagnostic Code 5237.  Under 
the new criteria, the veteran may be rated under either the 
general rating formula for diseases and injuries of the 
spine, or based on the frequency of incapacitating episodes.  
The examiner in the September 2003 examination did not 
comment on the frequency of incapacitating episodes.  
Additionally, while the veteran was informed by the RO of the 
changed rating criteria in the February 2004 Supplemental 
Statement of the Case (SSOC), he was only notified of that 
part of the rating criteria under Diagnostic Code 5293 
concerning incapacitating episodes, and not the new general 
rating criteria for disabilities of the spine under which he 
may also be rated.  

The Board is aware that if the veteran is still living in 
Germany, it may be difficult to schedule another adequate 
examination; however, every effort should be made to comply 
with the duty to assist the veteran.  This should include 
asking the veteran if he may be returning to the United 
States soon, in which case an examination may be scheduled 
directly through VA rather than obtaining a local 
examination.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and any representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002).  The VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
veteran has not specifically been informed of which evidence 
VA will seek to provide and which evidence the veteran is to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  He has also not been specifically informed that he 
should submit any evidence in his possession which pertains 
to his claim.  See 38 C.F.R. § 3.159(b)(1).

Finally, the Board notes that the veteran's claim for 
increased rating for his back disorder is an appeal from an 
initial rating.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court distinguished between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition.  In such cases, 
separate ratings may be assigned for separate periods based 
on the facts found, a practice known as "staged" ratings.  
The RO should evaluate the claim with consideration of staged  
ratings consistent with Fenderson.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent decisions of the 
United States Court of Appeals for 
Veterans Claims, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
the Veterans Benefits Act of 2003, and 
any other applicable legal precedent.  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  He should be 
specifically informed that he should 
submit any evidence in his possession 
which pertains to his claim.

2.  The RO should include a copy of the 
March 2004 rating decision denying 
service connection for fibromyalgia in 
the claims file.  

3.  The veteran should be provided a VA 
examination of his back and hips.  The 
examiner should identify and describe in 
detail all residuals attributable to the 
veteran's service-connected status post 
fracture of the coccyx with degenerative 
disc disease and herniated nucleus 
pulposus of the lumbosacral spine at L5-
S1, and all pathology of the veteran's 
hips.  The examiner should describe 
whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement.  The examiner 
should address whether there is likely to 
be additional range of motion loss due to 
any of the following:  (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  The examiner 
should comment on the frequency of 
incapacitating episode, and use the most 
recent examination worksheet for 
disorders of the spine.  The examiner 
must provide a comprehensive report 
including complete rationale for all 
conclusions reached.  The examiner should 
review the claims file, and comment on 
the etiology of any hip pathology found, 
specifically noting whether any 
complaints of hip pain are attributable 
to the veteran's service connected back 
disability.  Send the claims file to the 
examiner for review prior to the 
examination.

4.  The RO should readjudicate the issue 
of entitlement to an increased initial 
rating for status post fracture of the 
coccyx with degenerative disc disease and 
herniated nucleus pulposus of the 
lumbosacral spine at L5-S1, and service 
connection for a bilateral hip condition.  
The RO should consider the 
appropriateness of "staged" ratings  
for back disabilities under Fenderson.  
If the benefits sought on appeal remain 
denied, the veteran and any 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issues currently on appeal (including all 
the new regulations for evaluating spine 
disabilities under 38 C.F.R. § 4.71a), 
since the February 2004 SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




